UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

______________________________
                              )
STEVEN ALAN MAGRITZ,          )
                              )
               Plaintiff,     )
                              )
          v.                  )    Civil Action No. 12-806 (EGS)
                              )
OZAUKEE COUNTY, et al.,       )
                              )
               Defendants.    )
______________________________)

                        MEMORANDUM OPINION

     Plaintiff Steven Alan Magritz filed this action on May 15,

2012 against forty-three defendants that include Ozaukee County,

Wisconsin, the Ozaukee County Sherriff’s Office, and various

public employees, including judges, a district attorney, a

register of deeds, and a parks commissioner.   Plaintiff’s claims

relate to the foreclosure of plaintiff’s land in the State of

Wisconsin in 2001 as a result of plaintiff’s failure to pay

approximately $30,000 in taxes.   Upon consideration of two motions

to dismiss filed by the defendants and upon the Court’s sua sponte

review, the Court finds that it lacks subject matter jurisdiction

over plaintiff’s claims under the Rooker-Feldman doctrine.

Accordingly, defendants’ motions to dismiss are hereby GRANTED.

I.   BACKGROUND

     A.   Prior Litigation

     In 2001, a state court in Wisconsin entered a judgment of

foreclosure against plaintiff’s property for failure to pay
property taxes.   See Order Authorizing Entry of Judgment, No. 01-

CV-58-B3 (Ozaukee Cnty., Wis., Aug. 8, 2001), ECF No. 9-5.

Following the foreclosure of his property, plaintiff retaliated

against thirty-six Ozaukee County officials by filing involuntary

bankruptcy petitions and other fraudulent legal documents against

them, including false liens alleging those officials owed him $15

million.   Dan Benson, Judge Denies Man’s Plea to Toss Out

Foreclosure Ruling, Milwaukee J. Sentinel, Nov. 6, 2007.1

Plaintiff was convicted of criminal slander of title and sentenced

to five years in prison.   Amy Karon, Lien Machines: Sovereign

citizens in Wisconsin make their marks on easily manipulated state

system, Wis. L. J., July 20, 2012.    After he was released from

prison in 2007, plaintiff filed a petition to overturn the 2001

foreclosure of his property, arguing that Ozaukee County had no

jurisdiction over the foreclosure.    Benson, Judge Denies Man’s

Plea, supra.   The Honorable Andrew T. Gonring, currently named as

a defendant in this case, held that plaintiff’s petition was filed

several years too late, and dismissed the petition.    Id.

     Also in 2007, plaintiff filed an action in the United States

District Court for the District of Wisconsin before the Honorable

Charles N. Clevert, Jr.    In that case, Mr. Magritz alleged

substantially similar claims to those alleged in this action,


     1
      For purposes of background, the Court takes judicial notice
of several news articles discussing plaintiff’s long history of
litigation involving the 2001 foreclosure of his property.

                                  2
including that his property had been taken from him in violation

of the Constitutions of the United States and the State of

Wisconsin.    On June 8, 2009, Judge Clevert ruled that the majority

of plaintiff’s claims sought to challenge the Wisconsin state

court judgment of foreclosure and were accordingly barred by the

Rooker-Feldman doctrine, under which lower federal courts lack

subject matter jurisdiction to review state court judgments.           See

Decision and Order Granting Leave to Proceed In Forma Pauperis and

Dismissing Case, Magritz v. Ozaukee County, et al., No. 07-cv-0714

(E.D. Wis. 2007), ECF No. 9-3.       Judge Clevert declined to maintain

supplemental jurisdiction over several remaining state law claims.

     On December 14, 2011, Ozaukee County was granted an

injunction against further harassment of its employees by

plaintiff.        See Injunction-Harassment, No. 11-CV-0773 (Ozaukee

Cnty., Wisc., Dec. 14, 2011), ECF No. 9-4.       The Order, which is

effective until December 14, 2015, states that Mr. Magritz “may

not file fraudulent legal proceedings in any Court against any

county employee, official or supervisor.”

     B.      Current Litigation

             1.      Motions to Dismiss

     On May 15, 2012, plaintiff filed this action against forty-

three defendants that include Ozaukee County, Wisconsin, the

Ozaukee County Sherriff’s Office, and various public employees,

including judges, a district attorney, a register of deeds, and a


                                      3
parks commissioner.    Plaintiff alleges, inter alia, that these

defendants violated his rights under the federal and Wisconsin

State Constitutions by taking his property without just

compensation.

        On June 27, 2012, forty defendants moved to dismiss.    See

Defs.’ June 27, 2012 Mot. to Dismiss, ECF No. 9 (“June 27 Motion

to Dismiss”).    Defendants argue that this Court lacks subject

matter jurisdiction over the claims under the Rooker-Feldman

doctrine because plaintiff’s claims relate to a 2001 state court

judgment foreclosing upon plaintiff’s property.    Defendants also

allege that the court lacks personal jurisdiction over the

defendants, who are Wisconsin state employees and reside in

Wisconsin.    Defendants further argue that venue is improper in

this Court and that plaintiff has failed to state a claim for

which relief can be granted.

        On June 29, 2012, this Court issued a Fox/Neal Order advising

plaintiff of the June 27 motion to dismiss and explaining his

obligation to respond to the motion.    The Order directed plaintiff

to respond to the motion to dismiss by no later than July 23,

2012.

        On July 6, 2012, a motion to dismiss was filed by the

remaining three defendants: Ozaukee County District Attorney Adam

Y. Gerol, and two Wisconsin state court judges, the Honorable

Sandy A. Williams and the Honorable Andrew T. Gonring.     See Defs.’



                                   4
July 6, 2012 Mot. to Dismiss, ECF No. 11 (“July 6 Motion to

Dismiss”).    In that motion, defendants argue that venue is

improper in this Court, that the action is barred by a six-year

statute of limitations, and that the action is barred by the

Eleventh Amendment, prosecutorial immunity, and judicial immunity.

             2.   Plaintiff’s Subsequent Filings

     On July 23, 2012, plaintiff filed identical motions to strike

the two motions to dismiss.    In the motions to strike, plaintiff

did not respond to the grounds alleged in the June 27 Motion to

Dismiss, with the exception of the issue of whether defendants

were acting in their official capacity.     Rather, plaintiff stated

that he “reserves the right to address the issues of venue and

jurisdiction should the Court so desire.”     Mot. to Strike at 9,

ECF Nos. 16, 17.    Plaintiff did not respond specifically to any of

the substantive issues raised in the July 6 Motion to Dismiss.

     As a result of plaintiff’s failure to respond to most of the

arguments in the June 27 Motion to Dismiss and any of the

arguments in the July 6 Motion to Dismiss, the Court issued a

second Fox/Neal Order on July 26, 2012.     In the Order, the Court

emphasized that plaintiff “is required to respond to a motion to

dismiss or risk dismissal of the case.”     July 26 Order at 2.    The

Court ordered plaintiff to respond to both motions to dismiss on

or before August 24, 2012.     Id. at 3.   The Court also denied

plaintiff’s motion to strike the motions to dismiss.      Id.   On July



                                   5
31, 2012, the Court stayed a motion for summary judgment filed by

plaintiff pending the Court’s ruling on defendants’ motions to

dismiss.   See July 31, 2012 Minute Order.

     In the last month, plaintiff has filed several documents,

none of which meaningfully address the substance of the June 27 or

July 6 Motions to Dismiss.   Specifically, plaintiff fails to

address the argument that this Court lacks subject matter

jurisdiction over his claim under the Rooker-Feldman doctrine.       On

August 6, 2012, plaintiff filed a “Praecipe and Notice to the

Clerk” in which he alleged that the Court was improperly

addressing plaintiff’s mail and listed a number of Orders that he

contended he had not received.2   On August 17, 2012, plaintiff

filed a document titled “Judicial Notice.”   See ECF No. 22.    In

that document, plaintiff states that “[t]his Court is a Judicial,

and not an administrative proceeding, and is governed by Equity

Jurisprudence, against all public officers in their individual

capacity, and . . . [t]his Court shall take Mandatory Judicial

Notice of the Maxims governing Equity Jurisprudence.   They lie at

the foundation of universal justice, and have been worthily and



     2
       Although not necessary to the resolution of the subject
matter jurisdiction issue, this claim is substantially belied by
subsequent filings made by plaintiff in which he attaches copies
of several orders and writes on them that he does not recognize,
consent to, or accept them. See ECF No. 24. Furthermore, the
Court has confirmed that its Orders have been mailed to
plaintiff’s address on record, which plaintiff has confirmed to
be correct in subsequent filings.

                                  6
aptly called legum leges–the laws of the laws . . . .”      See id.

     On August 17, 2012, plaintiff filed a “Motion to Demand

Presiding Judge Read All Pleadings Complainant Files With This

Court, and Adhere Only to Constitutionally Compliant Law and Case

Law, and More Particularly, the “Bill of Rights” and the Maxims of

Equity Jurisprudence, in its Rulings.”    See ECF No. 23.   In the

filing, plaintiff further contends that “[a]ll Court officers

shall honor, uphold and abide by the oaths taken by the presiding

judge and attending court officers, and Pursuant to this oaths,

base and support all rulings in Equity or case law which is

Constitutionally compliant. . . .”    Id. at 2.

     Also on August 17, 2012, plaintiff filed a document titled

“Verified Bill Quia Timet, and, Complainant’s Verified Motions

for: Jurisdictional Clarification, and, Clarification of Unsigned

‘Orders’.”   See ECF No. 24.   In this document, plaintiff contends

that he did not file this action in the United States District

Court for the District of Columbia, but rather in the “district

court of the United States,” which plaintiff contends is “the only

remaining federal court venue wherein a man, in propria persona,

could obtain relief or remedy in original jurisdiction.”      See id.

at 1-2.   To that end, plaintiff argues that jurisdiction in this

Court is improper.   See id. at 11-12.   Plaintiff further argues

that someone other than the undersigned is “using the name of

Emmet G. Sullivan . . . in a biased and injurious manner . . . .”


                                  7
Id. at 5.   Specifically, plaintiff contends that “some person with

access to this Court, possibly an inexperienced first-term law

clerk, but more likely than not someone acting with mens rea, but

certainly not the experienced jurist Emmet G. Sullivan himself, is

. . . acting either by mistake or with insufficient knowledge of

Equity Jurisdiction and equity pleading, or with mens rea . . . .”

Id.   With respect to this allegation, plaintiff contends that

someone “with mens rea” has falsified documents, fraudulently

prepared civil cover sheets, and mailed Orders to plaintiff “in an

attempt to deceive” him.     Id. at 6.   In making these arguments,

plaintiff attaches copies of the June 29, 2012 and July 26, 2012

Fox/Neal Orders.    On each of page of the two Orders, plaintiff has

written “I do NOT recognize.    I do NOT consent.    I do NOT accept.”

      On August 23, 2012, the Clerk’s Office for this Court posted

several pieces of mail that had been sent to plaintiff but were

returned as “undeliverable.”    Written on each envelope are the

words “I do NOT recognize.     I do NOT consent.   I do NOT accept.”

Those mailings had been properly addressed to the post office box

to which plaintiff has repeatedly requested his mail be sent.

II.   DISCUSSION

      A.    Lack of Subject Matter Jurisdiction

      “Federal courts are courts of limited jurisdiction . . . [and

it] is to be presumed that a cause lies outside this limited

jurisdiction.”     Kokkonen v. Guardian Life Ins. Co. of Am., 511


                                   8
U.S. 375, 377 (1994).   It is plaintiff’s burden to demonstrate

that this Court has subject matter jurisdiction.    See Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992); Am. Farm Bureau

v. Envtl. Prot. Agency, 121 F. Supp. 2d 84, 90 (D.D.C. 2000)

(plaintiff bears the burden of proving subject matter jurisdiction

by a preponderance of the evidence).    A court may dismiss a

complaint sua sponte when it determines that it lacks subject

matter jurisdiction.    Evans v. Suter, No. 09-5242, 2010 WL

1632902, at *1 (D.C. Cir. June 28, 2010); Hurt v. U.S. Court of

Appeals for the D.C. Cir., 264 Fed. App’x 1, 1 (D.C. Cir. 2008)

(affirming district court’s dismissal of pro se complaint because

“[i]t was proper for the district court to analyze its own

jurisdiction sua sponte and dismiss the case for lack of

jurisdiction”); see Fed. R. Civ. P. 12(h)(3) (“If the court

determines at any time that it lacks subject-matter jurisdiction,

the court must dismiss the action.”).

     “The Rooker-Feldman doctrine prevents lower federal courts

from hearing cases that amount to the functional equivalent of an

appeal from a state court” because they are without jurisdiction

to do so.   Gray v. Poole, 275 F.3d 1113, 1119 (D.C. Cir. 2002)

(citing District of Columbia Court of Appeals v. Feldman, 460 U.S.

462 (1983) and Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923));

see Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280,

284 (2005) (“The Rooker-Feldman doctrine . . . is confined to


                                  9
cases of the kind from which the doctrine acquired its name: cases

brought by state-court loses complaining of injuries caused by

state-court judgments rendered before the district court

proceedings commenced and inviting district court review and

rejection of those judgments.”).

     The Court finds that plaintiff’s complaint falls squarely

within the ambit of the Rooker-Feldman doctrine because it is the

“functional equivalent of an appeal” from the 2001 Judgment of

Foreclosure.   See Gray, 275 F.3d at 1119.    In his complaint,

plaintiff claims that “62.25 acres of land in the town of

Fredonia, county of Ozaukee, is Complainant’s private property, or

private land, that was taken for public use without just

compensation . . . .”   Compl. ¶ 12.    Plaintiff further alleges

that “[o]n or about October 24, 2001, Maurice A. Straub, a public

officer and a Respondent herein, accompanied by about two dozen

armed public officers, unknown Respondents “Does,” entered upon

Complainant’s private land, seized Complainant’s private land and

private chattels for public use, and carried Complainant away and

locked Complainant in jail.”   Compl. ¶ 74.   He states that he

“attempted to recover [the property] through the court system but

the court refused to provide Complainant remedy.”    Compl. ¶ 77.

     Furthermore, each of plaintiff’s causes of action questions

the validity of the underlying 2001 Judgment of Foreclosure.

Plaintiff’s first two causes of action ask the Court to create a



                                   10
constructive trust holding plaintiff’s former property and conduct

an accounting of that trust.   See Compl. ¶¶ 88-103.   In order to

find for plaintiff on Counts I and II, the Court would necessarily

have to review and reject the state court’s judgment of

foreclosure, and determine that it should hold plaintiff’s former

property in constructive trust, in violation of the Rooker-Feldman

doctrine.   Count III, for “breach of public trust / breach of

fiduciary duty by public officers,” which alleges that plaintiff’s

property was taken for “public use with just compensation,” is

likewise barred by the Rooker-Feldman doctrine because it

challenges the validity of the 2001 Judgment of Foreclosure.     In

Count IV, plaintiff appears to allege that he was retaliated

against as the victim of a crime, the crime apparently being that

his property was taken from him by Ozaukee County officials in

violation of state law.   Accordingly, this claim is also barred.

In Counts V and VI, titled “Quo Warranto,” plaintiff appears to

purport to stand in the shoes and bring an action on behalf of the

State of Wisconsin, as a result of the State’s alleged failure to

prosecute county officials for the unjust taking of plaintiff’s

property.   Thus, all of plaintiff’s claims involve either a direct

attack on a state court judgment or involve issues that are

inextricably intertwined with a state court judgment, and there

are no independent claims over which the Court has jurisdiction.

Accordingly, this Court lacks subject matter jurisdiction over all



                                 11
of plaintiff’s claims pursuant to the Rooker-Feldman doctrine.

See Hunter v. U.S. Bank Nat’l Ass’n, 698 F. Supp. 2d 94, 99-101

(D.D.C. 2010); Jerdine v. FDIC, 730 F. Supp. 2d 218, 224-25

(D.D.C. 2010).3

     Because the Court has determined that it lacks subject matter

jurisdiction over this action, the Court declines to reach the

other grounds for dismissal raised by defendants.

III. CONCLUSION

     For the foregoing reasons, the Court concludes that under the

Rooker-Feldman doctrine, Steven Alan Magritz, who lost a

foreclosure action in Wisconsin, cannot seek review of that

Wisconsin judgment in federal court.   Accordingly, defendants’

June 27 Motion to Dismiss is hereby GRANTED.   Although not

specifically raised by defendants Gerol, Williams and Gonring in

the July 6 Motion to Dismiss, the Court finds that it lacks



     3
       Even if plaintiff’s claim were not barred by the Rooker-
Feldman doctrine, however, the Court also finds that plaintiff
has conceded the issue of subject matter jurisdiction. Plaintiff
failed to respond to the arguments raised in the motions to
dismiss. Indeed, plaintiff’s only response was that he “reserved
the right to address the issues of venue and jurisdiction should
the Court so desire.” Mot. to Strike at 9, ECF Nos. 16, 17.
Upon receiving another opportunity to respond to the motions to
dismiss, and after having been warned that he would risk
dismissal by failing to respond, plaintiff again failed to
address subject matter jurisdiction. In addition, plaintiff also
argued that he did not intend to file this action in the United
States District Court for the District of Columbia, but rather in
the “district Court of the United States,” a court that does not
exist. Accordingly, the Court finds that plaintiff has conceded
the issue of subject matter jurisdiction.

                                12
subject matter jurisdiction over the claims asserted against those

defendants for the same reasons explained above.    See Evans v.

Suter, No. 09-5242, 2010 WL 1632902, at *1 (D.C. Cir. June 28,

2010); Hurt v. U.S. Court of Appeals for the D.C. Cir., 264 Fed.

App’x 1, 1 (D.C. Cir. 2008) (affirming district court’s dismissal

of pro se complaint because “[i]t was proper for the district

court to analyze its own jurisdiction sua sponte and dismiss the

case for lack of jurisdiction”); see Fed. R. Civ. P. 12(h)(3) (“If

the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”).   Accordingly,

defendants’ July 6 Motion to Dismiss is also GRANTED.    All other

pending motions are DENIED as moot.    An appropriate order

accompanies this Memorandum Opinion.

     SO ORDERED.

Signed:   Emmet G. Sullivan
          United States District Judge
          August 30, 2012




                                13